Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 1990, which dismissed claimant’s appeal as untimely.
The record contains substantial evidence to support the finding by the Unemployment Insurance Appeal Board that claimant failed to request a hearing within 30 days of the initial determination. The decision dismissing claimant’s appeal as untimely must therefore be affirmed (see, Labor Law § 620 [1] [a]).
Mahoney, P. J., Mikoll, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.